Case 1:21-cv-00769-RP Document 1-1 Filed 09/01/21 Page 1 of 2
          Case 1:21-cv-00769-RP Document 1-1 Filed 09/01/21 Page 2 of 2




Attorneys for the Plaintiffs:


Martin Golando
THE LAW OFFICE OF MARTIN GOLANDO, PLLC
Texas Bar No. 24059153
2326 W. Magnolia
San Antonio, Texas 78201
Office: (210) 471 -1185
Email: martin.golando@gmail.com

Wallace B. Jefferson
Texas Bar No. 00000019
wjefferson@adjtlaw.com
ALEXANDER DUBOSE &JEFFERSON LLP
515 Congress Avenue, Suite 2350
Austin, Texas 78701-3562
Telephone: (512) 482-9300
Facsimile: (512) 482-9303
